                           UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

JOSE LUIS GONZALEZ and GERARDO
HORTA OCANA,

                         Plaintiffs,

v.                                                          Case No: 6:18-cv-1294-Orl-31TBS

AGAVE METAL TRADING LLC and
MANUEL A. KEESEE,

                         Defendants.


                                              ORDER
       Upon consideration of the unopposed Report and Recommendation of Magistrate Judge

Smith (Doc. 32), it is

       ORDERED that the Report is confirmed and adopted as a part of this order. Plaintiffs’

Motion for Attorneys’ Fees and Costs (Doc. 31) is GRANTED and Plaintiffs are awarded

$6,987.50 in attorney fees and $775.00 in costs.

       The Clerk is directed to enter judgment for Plaintiffs against Defendants in the amount of

$150,000.00 principal, $5,733.45 interest, $6,987.50 fees, and $775.00 costs, for a total of

$163,495.95. After entry of judgment, the Clerk shall close the case.

       DONE and ORDERED in Chambers, Orlando, Florida on February 27, 2019.




                                                                                          


Copies furnished to:

Counsel of Record
Unrepresented Party
